UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-6726




In Re:   ANDRE KEBE,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                          (8:97-cr-00357)


Submitted:   July 17, 2006                 Decided:   July 31, 2006


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andre Kebe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Andre Kebe petitions for writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2255

(2000) motion.    He seeks release from imprisonment based on the

delay.    After   Kebe   filed   the   instant   mandamus    petition,   the

district court ruled on his § 2255 motion.          Accordingly, we deny

the mandamus petition as moot.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.      The motion for appointment of counsel is

denied.



                                                            PETITION DENIED




                                  - 2 -